Citation Nr: 1501787	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder with major depressive disorder.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Gentry C. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran, observer



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2010 rating decision of the Appeals Management Center (AMC), in Washington, DC.  The Winston-Salem, North Carolina RO has resumed the role of agency of original jurisdiction (AOJ).  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in July 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issue of entitlement to service connection for substance abuse as secondary to PTSD was raised by the record during the July 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction.   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment that involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood.

2.  At no point during the period under appeal has the Veteran's PTSD disability resulted in total occupational and social impairment.   


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, for the Veteran's service connected PTSD and major depressive disorder, but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Assist and Notify 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Regarding the claim for an initial rating in excess of 30 percent for PTSD the rating decision on appeal granted service connection and assigned a 30 percent disability rating and effective date for the award.  As such, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  A January 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating.  An April 2013 supplemental SOC (SSOC) readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

VA has met its duty to assist the Veteran in the development of the claim. The Veteran's VA treatment records, examinations and private treatment records have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159 (2013).  Private treatment records have been associated with the claims file, to the extent possible.  Social Security Administration (SSA) disability records are associated with the file.

The Veteran has been afforded several VA PTSD examinations; the most recent VA examination was conducted in February 2013.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered Veteran's description and history of his symptoms, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The examination report contains sufficient bases and findings for the Board to render a decision in this appeal.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

30 percent: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual Background 

The Veteran contends his service connected PTSD warrants an initial rating in excess of 30 percent.  

An April 2005 hospital record provided a diagnosis of depressive disorder not otherwise specified/PTSD.  A GAF score of 55 was assigned.  Mental status evaluation indicated the Veteran was oriented, neat/well groomed, depressed, anxious, and sad, worried with good judgment, insight and appropriate motor behavior.  His voice was soft.  Recent and remote memory was good.  The clinical summary stated the Veteran had conflict with his wife and lost his job.  The Veteran felt helpless, hopeless and worthless.  He had passive suicidal thoughts and insisted he would not hurt himself or others.    

A substance abuse services record dated July 28, 2005 indicated the Veteran was homeless.  The Veteran reported war experiences and problems with his wife.  The Veteran's general appearance was well-groomed, appropriately dressed and unshaven.  His attitude was dependent and manipulative.  Affect was appropriate.  Affective symptoms included crying and being hopeless and helpless.  Anxiety symptoms were described as excessive worry.  Motor activity was not remarkable.  A GAF score of 45 was assigned.  The diagnosis was major depressive disorder and adjustment disorder with anxiety and depression.

In a November 2005 private psychiatric consultation the Veteran was diagnosed with axis I dysthymic disorder versus depression and PTSD was ruled out and axis II personality disorder not otherwise specified.  A GAF score of 50 was assigned.  At the time of the evaluation, the Veteran was being treated for depression by another physician.  He primarily presented with personality disorder types of issues but also with some depressive symptoms and "perhaps" PTSD symptoms.  The Veteran spent a long time talking of circumstantial and hyperverbal way about his problems in Beirut which began in service in 1983 and psychological problems he continued to have at the time of the evaluation (in the Veteran's own words.)  The Veteran reported an unstable depressed mood, irritability and anger, low energy, social isolation, withdrawal, poor sleep and some past history of suicidal ideation with no documented suicide attempts.  He reported symptoms that may have been consistent with PTSD such as nightmares, flashbacks to things that happened in Beirut, insomnia, increased startle response and instability of mood.  He stated the PTSD symptoms worsened over the prior six months when he became concerned about the Iraq war.  The Veteran came in primarily to get his driver's license form filled out but then talked endlessly and manipulatively about his psychological problems.  After spending a good bit of time with the Veteran, the Veteran decided he did not want depression medication.  The Veteran was involuntarily committed the past year due substance abuse, symptoms of depression and threatening behaviors to his wife.  The mental status examination indicated the Veteran was dressed casually and fairly disheveled.  Self-care skills were fair.  The Veteran both endorsed and denied depressive symptoms.  His manner was manipulative and he was mildly agitated at times but not to the point of being out of control.  There were no indications of any psychotic thought processes and he appeared cognitively intact with a fairly good fund of knowledge, but it was difficult to structure the interview to asses it fully.  

Private treatment records from 2006 through 2009 include therapy and counseling for substance abuse, depression and PTSD.

The Veteran submitted a statement in May 2006 and reported that he was involuntarily committed for drug abuse and his wife had a protective order against him.  As a result of the incident he was homeless and was later hospitalized for a suicide attempt.  Subsequently, he was sent to a homeless shelter and later lived with his mother.  

The private records reflect a psychiatric consultation from January 2007.  The diagnosis was recurrent major depression and PTSD was ruled out.  A GAF score of 50 was assigned.  The Veteran had not had medication for depression.  The Veteran was seeking help for depression and anxiety.  He was living at his mother's home.  He was having frequent crying spells and flashbacks about the war in Lebanon and what happened in the Middle East.  He reported he was not able to maintain employment because he was overwhelmed with what was going on in the Middle East.  He constantly argued with peers about the Middle East and the United States invading Iraq and got into a confrontation at work.  He eventually left the job because he could no longer manage to concentrate on what he was doing.  Further, he had crying spells and was not sleeping well at night.  The Veteran's wife kicked him out of his home and he lived with his mother for a period of time.  He had been thrown out of his mother's house after being assaulted near a bar and was homeless for a year.  He burst into tears while telling his story and stated he was increasingly depressed.  He thought about how low he sunk being homeless with no friends.  He had nightmares when he slept of people attacking him; this might have been the assault that occurred about a year and a half prior when he had been living with his mother.  The Veteran was tearful during the interview, eye contact was good.  He was somewhat restless, frequently fidgety and moving.  Personal hygiene was poor, speech was somewhat circumstantial.  Associations were linear and goal directed.  There was no evidence of any hallucinations or delusions.  He did not endorse homicidal or suicidal ideations.  His mood was sad, affect was slightly labile and general intellectual functioning was grossly intact.  

An April 2008 letter from a private treating medical professional indicated the Veteran was treated for PTSD which triggered depressive symptoms.  

Social security disability records reflect a primary diagnosis of an affective and mood disorder with a secondary diagnosis of personality disorders.  The Veteran was awarded social security disability benefits in September 2008.  The psychiatric review reported the Veteran had impairments such as major depressive disorder, PTSD, generalized anxiety disorder and personality disorder not otherwise specified.  Functional limitations included moderate restrictions of activities of daily living, marked difficulties in maintaining social functioning and marked difficulties in maintaining concentration, persistence or pace.  The case analysis determined that despite deliberate attempts to appear disabled there were legitimate psychiatric impairments and related severe functional limitations.  

The Veteran's private treating physician submitted a letter dated January 23, 2009.  He reported the Veteran was treated for PTSD and depression.  Symptoms and problems included isolation, crying, obsession about conflicts in the Middle East and a marital breakup.  

The Veteran was afforded a VA psychiatric examination in January 2010.  The Veteran was diagnosed with Axis I PTSD and Major Depressive Disorder, moderate.  Axis II ruled out personality disorder not otherwise specified including poor coping skills.  PTSD symptoms included recurrent distressing recollections of the traumatic event, recurrent nightmares of the traumatic event, intense psychological distress at exposure to cues that resembled or symbolized the event, physiological reactivity at exposure to cues that resembled or symbolized the event, efforts to avoid thoughts, feelings and conversations about the event, efforts to avoid activities, people, and places that were reminders of the event, markedly diminished interest or participation in activities, a sense of foreshortened future, irritability or outbursts of anger and hypervigilance.  Major depressive disorder symptoms included markedly diminished interest or participation in activities, hypersomnia nearly every day, fatigue or loss of energy nearly every day, inappropriate guilt and recurrent thoughts of death.  A GAF score of 40 was assigned.  

The Veteran reported longstanding symptoms of PTSD and major depressive disorder which became worse in 2005.  Upon returning home from the military he had problems with his wife.  His wife left him but they reconciled and were together on and off until 2005, although there was frequent conflict in the marriage.  He worked full-time at a variety of jobs from 1983-2005.  He worked in food services for 10 years from approximately 1989-1999.  Other jobs included employment at a wood mill, an electronics firm and a home decoration warehouse.  He was fired from two jobs but quit most of them.  Things deteriorated in 2005, after the loss of his job he began using drugs and alcohol heavily in his idle time.  He was voluntarily committed to a hospital in April 2004 where his wife stated he was threatening her and trying to blow up their car.  He endorsed substance abuse but not the threatening behavior.  His wife took out a restraining order; he had to leave his home and became homeless.  He was kicked out of a homeless shelter for argumentative behavior and was again hospitalized in August 2005 based on suicidal ideation.  He reported only these two hospitalizations for mental health reasons; one primarily for substance abuse and one primarily for danger to self.  The Veteran was living in a rented trailer with a roommate at the time of the examination.  He spent most of his time at home and slept a lot.  He also spent time with a lady friend.  Otherwise, he stayed away from people and denied substance use other than occasional moderate drinking.  Per the Veteran's report, the symptoms caused him to be fired from his last job in 2005 and ultimately led to two hospitalizations.  He reported becoming distressed when interacting with others for any significant time and described becoming frustrated and argumentative when having to interact with people for any length of time.  

The mental status examination reflected the Veteran was on time for the appointment and appropriately dressed.  He was oriented to time, person, place and situation and denied significant psychotic symptoms.  He acknowledged past suicidal ideation but denied current suicidal or homicidal ideation.  Mood was reported as "I get upset when I try to talk about this."  His affect was variable, including becoming teary eyed multiple times while discussing his time on active duty in Beirut.  Speech was linear, goal directed with a normal rate and tone through much of the interview.  Toward the end of the 90 minute interview he became somewhat perseverative on the damage done to him by the military.  Although he became perseverative and insistent at times and resisted being interrupted more in the last thirty minutes of the examination, he was generally capable of give-and-take conversations and showed no signs of aggression or decompensation.  The Veteran was mentally competent to manage his financial affairs.  

VA treatment records from 2010 through 2012 reflect the Veteran was homeless, suffered from substance abuse and emotional problems including depressive disorder and anxiety.  There were multiple visits to the ER. The Veteran was noted to have poor hygiene on multiple occasions.  The Veteran denied and endorsed depression and suicidal thoughts.  In a December 2011 record, the Veteran denied being suicidal or homicidal until he was told he did not meet the criteria for inpatient admission, then he endorsed them and a medical professional later determined he was unlikely a danger to himself or others at that time.  In a record dated December 19, 2011 a social worker noted the Veteran's PTSD symptoms were difficult to sort with the crack cocaine use and suggested the Veteran should be re-evaluated once he had a period of sobriety.  It is noted the Veteran called a suicide hotline multiple times in 2012; it appears the Veteran called once while one his way to the hospital, once while getting arrested and while in emotional distress but stated he was not at risk to hurt himself.  GAF scores ranged throughout this time period, predominately between 50 and 60.  At times the GAF scores ranged within the same record.  For example, in an August 21, 2012 record the GAF was 35 upon admission and 55 at discharge.  

The Veteran submitted a statement in February 2011 which reported he had lost everything including his sense of worth.  He felt hopeless and empty with no value in his life.  He was living in a recovery center and was trying to get long term care.  

In support of his claim, the Veteran submitted police reports relating to an aggravated assault charge in September 2011.  The altercation involved family member and the Veteran assaulted the victim with a knife.

The Veteran submitted private treatment records from June 2012 to October 2012.  The Veteran had multiple visits to the Emergency Room (ER) with psychiatric complaints.  Diagnoses include depressive disorder not otherwise specified, PTSD, a history of PTSD, cocaine abuse and dependence.  The psychiatric complaints predominately included substance abuse, homelessness and relationship problems with his family and girlfriend.  The Veteran he reported he was homeless and endorsed and denied suicidal thoughts on various occasions.  He reported symptoms such as nightmares, trouble sleeping, hopelessness, worthlessness and decreased appetite.  On multiple occasions he felt someone was trying to kill him.  At times, the Veteran was uncooperative and argumentative.  Multiple GAF scores ranged from 35 to 60. 

The Veteran was most recently afforded a VA examination in February 2013.  The Veteran presented to the VA examination having recently used cocaine and exhibited clinically significant and maladaptive behavioral and psychological changes (e.g. changes in sociability, hypervigilance, interpersonal sensitivity, tension and anger) that were thought to be directly caused by his cocaine use.  He presented with psychomotor agitation and occasional confusion and there was no evidence to suggest his symptoms were better accounted by a general medical condition.  As such, a diagnosis of cocaine intoxication was offered at the time of the examination.  While the Veteran had numerous additional psychiatric symptoms warranting diagnosis the most recent treatment records did not show such symptoms typical of PTSD, major depressive disorder or other anxiety or mood disorders.  In addition, there was evidence of continued substance abuse which complicated his clinical picture.  Taken with the Veteran's tendency to fabricate psychiatric symptoms, as well as complications from his aforementioned cocaine intoxication, there was not sufficient evidence to support the presence of ongoing anxious or depressive symptoms.  The diagnosis of PTSD was discontinued at the time of the examination.  If the Veteran remained abstinent for a period of six months (confirmed) with supervision, it would be appropriate to re-evaluate him for continued symptoms of his previously diagnosed PTSD.  The current global assessment and functioning (GAF) score was 60.  While the Veteran reported significant psychiatric symptomatology there was no evidence to suggest his overall psychological, social and occupational functioning was significantly impacted by mental health problems beyond that explained by his substance abuse and dependence which did significantly interfere with his ability to function successfully.  His continued use of cocaine and other substances significantly diminished his ability to maintain stable employment due to a decreased likelihood of meeting employer expectations and job demands, difficulty interacting with coworkers and supervisors and impaired ability to concentrate and attend job tasks.  While reevaluations after continued sobriety may yield different results, the GAF listed was the best formulation of the Veteran's level of functioning at the time of the examination.  The VA examiner noted the Veteran had one or more mental disorders diagnosed but it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  It was further explained that axis I disorders (especially substance abuse disorders) were mutually aggravating and thus symptoms could not be differentiated without resorting to mere speculation.  

The Veteran had occupational and functional impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Again, the VA examiner noted it was not possible to indicate the level of occupational and social impairment indicated by each mental disorder separately.  Therefore, the symptoms of occupational and social impairments could not be separated without undue speculation.  The Veteran reported he lived in a home and that everyone in his home was his family because he had a huge disconnect with his family.  He had spoken to his father a month prior but he hadn't seen him in four months and noted he wasn't sure his father was his real father because he wasn't listed on the birth certificate.  He last spoke with his mother the other day because it was his birthday and he had called her to see how she was doing.  The records indicated he had trespassing charges filed against him by his cousin which were eventually dropped.  Contrary to the Veteran's initial report of living with friends and family he reported he had no friends.  He reported he lived with a friend, later referred to as his companion off and on over the past four years.  The Veteran was very inconsistent with his self-report but generally implied that he had no friends other than his companion.  He completely denied engaging in any social activities at any time.  The Veteran and his companion had grown to have a fairly stable relationship and they had lived together, at his house, her house or the family homes depending on their circumstances at the time on and off for several years.  The Veteran had two sons by his ex-wife but he was informed that he was not the biological father of his youngest son.  Regardless, he still considered the child to be his son and last spoke with him on his birthday a short time ago.  His oldest son was incarcerated for eight years for voluntary manslaughter on a double homicide; there was a communication breakdown so he left his son alone.  He informed the VA examiner he had two beautiful grandchildren that he wanted to spend his time with.  The Veteran had not pursued any additional education since 2010 and he had not worked since 2005.  

The Veterans relevant mental health history included numerous trips to the ER and psychiatric emergency care due to being stressed because of homelessness and he was held overnight on at least one occasion.  The Veteran was not described as having many symptoms other than difficulty sleeping which was well controlled by his trazodone prescription and the Veteran denied depressive symptoms during these administrations and eat and slept well (after administration of trazodone) and was calm.  For example, in February 2013 his treating psychiatrist reported that he did not wish to continue regular care and he would be referred to his primary care physician for ongoing management of his sleep aid.  At the visit he denied suicidal ideations and exhibited no evidence of severe psychiatric symptomatology.  Similarly, in September 2012 he denied a depressed mood, anxiety, anhedonia, feelings of hopelessness or impaired concentration.  He also stated he was sleeping well with the assistance of his medication.  In December 2011, the Veteran did describe some psychiatric symptomatology as he reported he saw ghosts chasing him from the grave and had seen them for years, reported suicidal ideations and sleeping only three to four hours per night.  However, treating professionals did not feel he posed a significant threat to himself and were of the opinion he was seeking housing for the night versus mental health treatment.  Since the January 2010 VA examination the Veteran had been diagnosed with the following Axis I and II diagnoses:  PTSD, PTSD by history, cocaine dependence, history of substance-incurred major depression, alcohol, cocaine, cannabis and nicotine dependence, rule out personality disorder with cluster B traits.  When the VA examiner asked the Veteran to describe his current mental health symptoms he reported he could not sleep, never felt safe, and things that happened to him when he was younger were relevant to what he did in the present.  He wanted to talk about what happened to him in the Navy and his companion told him to shut up and does not want to hear it.  He had a desire to isolate himself from other people while subsequently stating he wanted to be around other people but had a total disconnect from the world because he had no other alternative.  In comparison to the symptoms from the 2010 VA examination the Veteran stated symptoms had intensified and were more difficult to handle.  When asked to provide a guess about what would help him most to overcome his symptoms (based on his claim he did not have a substance abuse problem and has had minimal benefit from psychiatric treatment and would not benefit from psychotherapy) the Veteran replied that he needed financial support to take care of himself and his dream was to own a home.  When pressed by the examiner, the Veteran added that treatment programs might be good for him to keep him grounded.

The Veteran had some legal difficulties since the last VA examination which included trespassing and assault charges and driving without licenses.  When asked to characterize his behavioral problems the Veteran said that he could not function around people anymore and had controversy with everyday things.  He was preoccupied with what was happening in the world.  The Veteran had a significant substance abuse history.  The Veteran had received drug treatment via detoxification programs on multiple occasions since the last VA examination. 

The mental status report indicated the Veteran was not particularly cooperative or open.  He appeared to put forth significant effort to distort his clinical presentation yet build rapport with the examiner.  He was deemed to be a wholly unreliable informant by the examiner.  The Veteran's hygiene and grooming were poor.  There was no gross motor impairment or uncorrected difficulties with vision or hearing.  He exhibited manic-like levels of energy at time and inappropriately pointed in the examiner's face on occasions and nearly came around the examiner's desk on other occasions.  The Veteran was alert and attentive throughout the examination but easily distracted.  He was fully oriented to person, place, time and situation.  Immediate and recent memories were intact and remote memory was exceptional.  There were some abstract reasoning abilities but his thought processes were most notable for circumspection, tangentially, and preservation.  While there was some evidence of paranoid, it was unclear whether these were fixed and delusional in nature.  There was no evidence to suggest he was responding to internally generated stimuli (hallucinations) during the evaluation.  The Veteran characterized his present mood as that he was in good demeanor, didn't like the hospital or doctors and was in a bad mood, he might be laughing but inside he was crying and he didn't feel good.  The mood over the past month was described as sad, anxious, irritable, and ashamed all the time.  He denied suicidal ideations and added that sometimes he felt life not worth living but was not ready to die.  The SIMS personality test reflected that the Veteran may have embellished his self-report, likely in an attempt to purposefully mislead the examiner.  The Personality Assessment Inventory (PAI) also resulted in invalid and uninterpretable profile.  Four other tests were administered but the results were not provided due to the validity testing suggesting embellishing or fabricating psychiatric symptomatology.  The Veteran refused to provide any consistency in his daily activities and refused to provide details.  He reported his diet wasn't the best in the world and reported he slept a couple hours solidly before waking with medication.  The Veteran did not meet the full criteria for PTSD.  Symptoms that applied to the Veterans diagnoses included anxiety, chronic sleep impairments and speech intermittently illogical obscure or irrelevant.   There were no other symptoms attributable to PTSD.  The Veteran was not capable of managing his own financial affairs but still had the capacity to manage his financial affairs.  The Veteran's continued tendency to use his funds to purchase drugs was a sign of poor judgment.    


Analysis

The Veteran assets that an initial rating for PTSD and major depressive disorder in excess of 30 percent is warranted.  

At the outset, the Board notes that, in addition to PTSD and major depressive disorder, the medical evidence also reflects a current diagnosis of substance abuse for which there is a separate claim being referred to the AOJ for adjudication.  Where it is not possible to distinguish the effects of a no service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As above, while the February 2013 VA examiner suggested that it was possible to differentiate the Veteran's substance abuse symptoms between his no longer diagnosed PTSD and major depressive disorder, he later indicated that it was not possible to differentiate what portion of the occupational and social impairment experienced by the Veteran is caused by each of his mental disorders.  Hence, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected PTSD and major depressive disorder.

The Board has considered the VA treatment records, VA examination reports, and private treatment records as well as lay statements from the Veteran regarding the impact of his PTSD on his occupational and social impairment.  The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

The evidence shows symptoms most consistent with occupational and social impairment with deficiencies in most areas including mood, family relations, judgment and a difficulty to establish and maintain effective relationships as contemplated by a 70 percent rating.  The Veteran's manifestations of PTSD and major depressive disorder during the January 2010 and February 2013 VA examinations, private and VA treatment records is characterized by the following signs or symptoms: suicidal ideation, depression, anxiety, chronic trouble sleeping, isolation, difficulty interacting with others, irritability, poor judgment, neglect of personal appearance and hygiene, impaired impulse control, outburst of anger, difficulty in establishing and maintaining effective work and social relationships

Multiple GAF scores have reflected symptoms ranging from mild to serious throughout the appeal period.  During the 2010 VA examination, a GAF score of 40 reflected serious symptoms and during the 2013 VA examination the GAF score of 60 reflected mild symptoms.  More recent GAF scores reflect predominately moderate symptoms with intermittent evaluations of serious symptoms.  However, the Veteran's overall disability picture more closely approximates symptoms most consistent with occupational and social impairment with deficiencies in most areas.  

The Board has considered lay statements from the Veteran with symptoms such as hopelessness, helplessness and evidence of domestic violence charges.  The Board finds his symptoms including impaired impulse control with unprovoked irritability and periods of violence and an inability to establish and maintain effective relationships, are contemplated by the 70 percent rating criteria.

The Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  While the Veteran has great difficulties with social relationships, the record does not demonstrate total social impairment.  The Veteran maintains communication with his family and has had a fairly stable relationship with a companion over the years.  Moreover, the record does not contain evidence of gross impairment in thought processes or communication.  He has not had persistent delusions or hallucinations.  There is no evidence of grossly inappropriate behavior, persistent danger of hurting self or others, or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The Board notes that the Veteran has had suicidal ideation, a report of a suicide attempt, some homicidal ideation and uncontrolled anger marked by domestic abuse.  However, the Veteran was not found to be a persistent danger to hurting self or others during either VA examination or in VA treatment records.  Likewise, the Veteran has not been disorientated to time or place or displayed memory loss for names of close relatives, own occupation, or own name.  In fact, the 2013 VA examiner found the Veteran had exceptional remote memory and intact recent memories.  Moreover, the 2013 examiner did not find that the Veteran's symptoms were consistent with total occupational and social impairment.  Overall, the constellation of symptoms associated with the Veteran's PTSD and major depressive disorder does not correspond to the assignment of a 100 percent schedular disability rating.  To the extent that the Veteran's PTSD may affect his ability to obtain or maintain gainful employment, the issue of entitlement to a total disability rating due to individual unemployment is addressed in the Remand below. 

Extraschedular Consideration

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate. A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports suicidal ideation, depression, sleep impairment, isolation, impaired judgment, and poor hygiene all resulting in deficiencies in most areas.  As discussed above, the 70 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder with major depressive disorder, but no more, is granted subject to the laws and regulations governing the award of monetary benefits.



REMAND

The Veteran is service-connected for PTSD, now rated 70 percent disabling.  A TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation due to a single service-connected disability rated 60 percent or more, or due to two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  With implementation of this decision, the Veteran meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a)(2).

The Board notes the Veteran has not worked during the entire appeal period and is in receipt of social security disability benefits due to mental conditions.  The evidence does not provide sufficient detail to assess the Veteran's employability status.  The February 2013 VA examiner indicated the Veteran's use of cocaine and other substances significantly reduced his ability to maintain stable employment.  It remains unclear whether the Veteran's service-connected PTSD and major depressive disorder has precluded the Veteran from securing and maintaining substantially gainful employment.  To the extent that the Veteran's employment difficulties may be attributed to substance abuse, the Veteran's claim for TDIU is inextricable intertwined with the refered issue of entitlement to service connection for substance abuse as secondary to PTSD.  

In light of the foregoing, the Board is of the opinion that further development is warranted as to the claim for a TDIU rating.  The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  A VA medical opinion is therefore required to address the TDIU claim.


Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU.

2.  Adjudicate the referred inextricably intertwined claim for entitlement to service connection for substance abuse as secondary to PTSD.  Only if the Veteran perfects an appeal of this decision, after appropriate development has been completed, the issue of entitlement to service connection for substance abuse should be certified to the Board.  

3.  Schedule the Veteran for an examination determine the effects of his service-connected PTSD and major depressive disorder on the Veteran's ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the case, the examiner should provide an opinion as to whether it is at least as likely as not that:  

(a)  the Veteran's service connected PTSD and major depressive disorder alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience; and

(b)  the Veteran's service connected PTSD and major depressive disorder together with his substance abuse preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.    

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the claim for a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

__________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


